DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

July 9, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Single Streamlined Application Data Elements Open for Comment under PRA

On Friday, July 6, the Centers for Medicare & Medicaid Services (CMS) made information available
regarding the single, streamlined application for the Exchange, Medicaid, and the Children’s Health
Insurance Program (CHIP) to help establish the system of coverage envisioned by the Affordable
Care Act. The data elements were published in the Federal Register for public comment under the
Paperwork Reduction Act of 1995.
To access the data collection requirements open for comment, please go to
http://www.medicaid.gov/State-Resource-Center/Events-and-Announcements/Events-andAnnouncements.html. Public comments will be accepted through September 4, 2012.
Background
Section 1413 of the Affordable Care Act directs the Secretary of Health and Human Services to
develop and provide a single, streamlined form that may be used to apply for coverage through all of
the insurance affordability programs. States have the option to develop their own single streamlined
application, which would be subject to approval by the Secretary in accordance with section 1413 and
the standards established by the Secretary.
CMS is designing the application in consultation with states, tribes, consumer groups, health plans,
and other interested groups. It will be a dynamic, online application that will tailor the amount of data
required from an applicant based on the applicant’s circumstances and responses to particular
questions. The paper version of the application will not be able to be tailored in the same way, but
will similarly collect only the data required to determine eligibility. The goal is to solicit sufficient
information so that in most cases no further inquiry will be needed from the applicant in order to
minimize the burden on families and on states. Over the next few months we will continue with this
consultative process and will also be conducting consumer testing.
CMS will be hosting two webinars to present the data elements and vision for the single, streamlined
application and to answer questions from States and other stakeholders. The webinars will take place
on Thursday, July 19, 2012 from 1 – 2 p.m. EST; and Thursday, July 26th from 1- 2 p.m. EST.
We hope you will be able to join us for one of these sessions. Webinar access information will be
provided in advance of the sessions.

We hope you will take the opportunity to review the single application’s data elements and submit
any comments you may have. Public comments will be accepted through September 4, 2012. For
more information about how to submit comments, please see the Federal Register notice on display at
https://federalregister.gov/a/2012-16508
For policy questions regarding this collection or to learn more about the design process contact Dena
Greenblum, CMCS, at 410-786-8684 or Hannah Moore, CCIIO, at 301-492-4232.
We will look forward to your feedback.

Page 2 of 2

